DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 3/19/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Arguments
Applicant’s arguments, see remarks, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 (see previous office action), with respect to the amended subject matter, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior and further in view of Dykstra et al. (Dykstra, US 8,554,640). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baliga et al. (Baliga, US 9,262,405) in view of Reitan (US 2012/0316860), in view of Freiberg et al. (US 2015/0199338) and further in view of Dykstra et al. (Dykstra, US 8,554,640).
As per claim 1, Baliga teaches a method of delivering a translation, the method comprising: 
receiving a selection of a media asset by a user (C.9 lines 20-29-as his user selection of a document, etc.)
in response to receiving the selection of the media asset (Fig. 4, and Columns 9-11, which detail the response to the selection of the media asset):

retrieving a profile for a user viewing the media asset (ibid, C.6 lines 51-67, C.7 lines 1-13-his user viewing document and corresponding user profile); and
determining, based on the profile, whether the language is a language native to the user (ibid, Fig. 3 his language parameters of identified clients, i.e. Spanish); 
[in response to determining that the language is native to the user, generating an output] comprising the media asset (ibid, C.2 lines 52-67-his provided document/output); 
in response to determining that the language is not native to the user (ibid-C.6 lines 35-C.7 line 26-his user profile reflecting necessary translation based on non-proficiency, user profile parameters/settings, location, etc.): 
determining a level of proficiency of the language required to comprehend the media asset (ibid-his complexity of the document, C.7, C.8 lines 1-56), based on an analysis of the words [spoken] in the media asset (C.6 lines 62-67-see his evaluation/analysis of the language complexity within the document discussion, and C.8 lines 35-37-see his complex language discussion, or proper nouns, being 
identifying, based on the profile, a level of proficiency of the user corresponding to the language (ibid-his level of proficiency of the user), [wherein the level of proficiency is identified based on one or more of an amount of time spent reading a text item written in the language, an amount of time spent creating a text item written in the language, or an amount of time spent editing a text item written in the language]; 
determining whether the level of proficiency of the language required to comprehend the media asset is equal to, higher than, or lower than the level of proficiency of the user (ibid-C.8, level of complexity is determined related to proficiency of user); 
in response to determining that the level of proficiency of the user is equal to or higher than the level of proficiency of the language required to comprehend the media asset, generating an output comprising the media asset (ibid-his level of proficiency in language, wherein the proficient language is output, C.8 lines 1-56-his delivered content based on proficiency); 
in response to determining that the level of proficiency of the user is lower than the level of proficiency of the language required to comprehend the media 
in response to receiving the translation, generating an output comprising the translation (ibid-his provided translation, delivered supplemental content, see also C.8 lines 25-27). 
Baliga does not explicitly teach that which Reitan teaches determining a language spoken in a media asset,  in response to determining that the language is native to the user, generating an output comprising the media asset, and 
words spoken in the media asset (paragraphs [0003, 0014/0015]-his user profile, selected language, and determination of whether to translate based on matching user profile information, and his played video based on the determination, his spoken words and corresponding caption and identified language of source and target language). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating only if translation is deemed needed (ibid-Reitan, paragraph [0014]). 
The above combination does not explicitly teach that which Freiberg teaches in response to determining [that the level of proficiency of the user is lower than the level of proficiency of the language required to comprehend the media asset], automatically requesting a translation to a language native to the user (paragraph [0006]-his determination step of a target language, based on ascertained user information such as an understanding of the language, and automatic translation of a media asset provided to a user). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be automatically translating only if translation is deemed needed (ibid-Reitan, paragraph [0014], Freiberg paragraph [0006]).
The above combination does not explicitly teach that which Dykstra teaches wherein the level of proficiency is identified based on one or more of an amount of time spent reading a text item written in the language, an amount of time spent creating a text item written in the language, or an amount of time spent editing a text item written in the language (C.16 lines 11-21, 34-52, C.19 lines 40-48-as his level of proficiency, complexity and user understanding calculations, including reading speed, rate, as amount of time spent reading and corresponding translation thereof based on complexity and user proficiency). 
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be automatically translating only if translation is deemed needed (ibid-Reitan, paragraph [0014], Freiberg paragraph [0006], ibid-Dykstra-see types of recommendations and translation based on metrics discussion, Fig. 8 items 808, 812).
claims 2 and 12, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, but lack teaching that which Gerding teaches wherein the level of proficiency of the user corresponding to the language is identified by: generating a prompt requesting the level of proficiency of the user corresponding to the language (Fig. 12-items 1250, 1260 and 1270-his prompt of user proficiency and user selection thereof); and in response to the prompt, receiving an input from the user indicating the level of proficiency of the user corresponding to the language (ibid).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Baliga and Reitan and Gerding to combine the prior art element of providing media content as taught by Baliga with a determination of a spoken language and to provide the original content based on the users native language as taught by Reitan and user prompt of proficiency as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be translating only if translation is deemed needed, based on proficiency (ibid-Reitan, paragraph [0014], ibid-see Baliga claim 1 proficiency discussion).
As per claims 3 and 13, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the level of proficiency of the user corresponding to the language is identified based on information retrieved from a database storing one or more of: online activity of the user, a media asset viewing history of the user, or a music selection history of the user (ibid-C.6 lines 51-C.7 line 13, 43-55-see his user history, activity, etc. all directed towards proficiency level determination). 
As per claims 4 and 14, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the level of proficiency of the user corresponding to the language is identified based on previous requests for subtitles submitted by the user (ibid-Baliga, C.7 lines 1-13-his request history of translation of the content produced as subtitles to original content, as applied to Reitan closed captioned subtitles of the media asset, video and spoken content, see claim 1 corresponding discussion). 
As per claims 5 and 15, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein determining the level of 
generating a list of [most frequently] said words and phrases within the media asset (ibid-C.6 lines 51-C.7 line 11-his publisher assessment of complexity based on the words in the document); 
grouping the list of [most frequently] said words and phrases based on a language complexity (ibid); and 
determining the level of proficiency of the language required to comprehend the media asset based on the grouping (ibid). 
The Examiner notes, Baliga does not explicitly teach the “most frequently” aspect of determining complexity. However, the Examiner takes Official notice that frequency of usage is well known in determining importance of words in a language. Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Baliga and the importance of words based on frequency to combine the prior art element of providing media content based KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be determining complexity of content (ibid, Baliga, based on important, or frequent words). 
As per claims 6 and 16, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein: the media asset includes a video file and an audio file (ibid-see Reitan, paragraph [0002]-see his audio and video discussion); and 
generating the output comprising the media asset comprises streaming the video file and the audio file to a first device accessible by the user (ibid, paragraph [0042]-see his audio/video stream discussion). 
As per claims 7 and 17, Baliga with Reitan with Freiberg  with Dykstra make obvious the method according to claim 1, wherein: the media asset includes a video file and an audio file (ibid-see claim 6, similar limitation); and generating the output comprising the translation comprises: 
streaming the video file and the audio file to a first device accessible by the user (ibid-Reitan, paragraphs [0019, 0042]); and 

As per claims 8 and 18, Baliga with Reitan with Freiberg  with Dykstra make obvious the method according to claim 1, wherein: the media asset includes a video file and an audio file (ibid-see claim 6, similar limitation); and generating the output comprising the translation comprises: replacing the audio file of the media asset with a second audio file , wherein the second audio file is in the native language of the user and is synchronized to the video file of the media asset (ibid, Reitan, paragraphs [0011, 0019, 0026, 0042]-see his translation and synchronization discussion, streaming and video/audio discussion, as applied to native/target language of user); and streaming the video file and the second audio file to a first device accessible by the user (ibid). 
As per claims 9 and 19, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the translation comprises at least one of subtitles and audio recording in the native language (ibid, Reitan, paragraphs [0011, 0019, 0026, 0042]-see his captions as subtitles and audio, 
As per claims 10 and 29, Baliga with Reitan with Freiberg with Dykstra make obvious the method according to claim 1, wherein the language spoken in the media asset is determined based on a country of origin of the media asset (ibid-Baliga, C.7 lines 13-26, C.8 lines 28-39-his geographic location and corresponding language). 
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Baliga and Reitan with Freiberg with Dykstra make obvious a system for providing a translation, the system comprising (Baliga, Fig. 5, see his system): memory storing a profile for a user viewing a media asset (ibid); and control circuitry (ibid) configured to: 
receive a selection of a media asset by a user (ibid, see claim 1, corresponding and similar limitation);
in response to receiving the selection of the media asset (ibid):
determine a language spoken in the media asset (see claim 1, corresponding and similar limitation); retrieve the profile from the memory (ibid, Baliga C.6 lines 23-67-his stored user profile and retrieved information); and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See attached PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
6/3/2021